Citation Nr: 1417930	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disabilities of both arms, both knees, and both legs.  

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include bipolar disorder, obsessive compulsive disorder (OCD), and major depressive disorder (MDD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

8.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

9.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had a period of active duty for training (ACDUTRA) from January 1984 to July 1984 and had additional service in the Army National Guard.  The issues of service connection for a psychiatric disability, bilateral hearing loss, and tinnitus are before the Board of Veterans' Appeals (Board) from an April 2010 rating decision.  The issues pertaining to  both arms, both hips, both knees, both ankles, and both legs are before the Board from a March 2012 rating decision.  The matters of the ratings for lumbosacral strain and bilateral lower extremity radiculopathy are before the Board from an April 2013 rating decision, which granted service connection and assigned 20 percent ratings, effective October 13, 2009.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The issues of service connection for disabilities of both hips and both ankles, a variously diagnosed psychiatric disability, bilateral hearing loss, and tinnitus, and the issues seeking increased ratings for lumbosacral strain, and bilateral lower extremity radiculopathy are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

It is not shown that during the pendency of his claims seeking service connection, the Veteran has had a disability of either arm, either knee, or either leg. 


CONCLUSIONS OF LAW

Service connection for disabilities of the arms, knees, and legs is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  November 2010 and September 2011 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's National Guard service treatment records (STRs) are associated with the record; however, his STRs for his period of ACDUTRA were determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  By letter dated in March 2010, he was advised that all efforts to obtain such records had been exhausted and asked to submit any such records in his possession.  He did not respond.  

Pertinent postservice treatment records have been secured.   The RO did not arrange for a VA examination/opinion as to any of the claims decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran may have a diagnosis of an arm, knee, or leg disability, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

At the Travel Board hearing in October 2013, the undersigned identified the issues on appeal and discussed the Veteran's service history and his current complaints.  The undersigned also sought to identify any pertinent evidence not currently associated with the record that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is nothing in the Veteran's STRs or postservice treatment records to suggest he has a disability of either arm, either knee, or either leg.  His radiculopathy of the lower extremities is already service-connected.  

The Board has considered the Veteran's statements and testimony that he has disabilities of the arms, knees, and legs due to service.  However, although he is competent to testify he has joint symptoms, the diagnosis of a joint disability cannot be established by lay self-observation because a diagnosis of an insidious process, i.e., not a fracture, sprain, or strain, or other such pathology, is established by clinical findings made (and perhaps also diagnostic studies) by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's self-diagnosis of arm, knee, and leg disabilities (with no objective evidence of injury or underlying pathology) has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a disability of the arms, knees, or legs.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeal seeking service connection for disabilities of both arms, both knees, and both legs is denied.


REMAND

A July 2010 VA treatment record notes that "very mild degenerative changes" of the right hip could not be excluded.  On November 2011 VA examination, bilateral hip strain with range of motion deficits and bilateral ankle sprain with range of motion deficits were diagnosed.  The Veteran argued that such disabilities may be related to his service-connected lumbosacral strain.  An examination to secure an opinion as to whether or not he has bilateral hip disability and/or bilateral ankle disabilities related to service, or caused or aggravated by a service-connected low back disability, is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further the record does not show that the Veteran was provided notice of the requirements for establishing claims of secondary service connection.  

Additionally, the Veteran contends that he currently suffers from a psychiatric disability, bilateral hearing loss, and tinnitus based on service in the National Guard.  

As noted above, a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).]

Because the Veteran seeks to establish service connection based on events during his National Guard service, whether or not he was serving in "federalized" service is a critical threshold question.  Accordingly, verification of the Veteran's service (i.e., whether or not it was federalized service) is necessary.

Regarding the claim of service connection for a psychiatric disability, VA and private treatment records show various psychiatric diagnoses, including bipolar disorder, OCD, and MDD, and that such diagnoses have been related to his service in September 2005 during Hurricane Katrina.  If his service in September 2005 is established to be federalized service, an examination and medical opinion to confirm the diagnosis and etiology of his psychiatric disability is indicated.

As to the claims of service connection for bilateral hearing loss and tinnitus, VA and private treatment records reflect a possibility of a hearing loss; however, inconsistent audiometric findings are noted.  If a period of federalized service when an alleged etiological factor for the hearing loss and tinnitus (e.g., noise trauma) is verified, an examination and medical opinion to determine nexus is necessary.

Regarding the ratings for low back and bilateral lower radiculopathy disabilities, the Veteran testified that they may have worsened.  He was last afforded an examination in November 2010.  A contemporaneous examination is indicated.

The case is REMANDED for the following:

1.  The RO should issue the Veteran all VCAA notice appropriate for claims of secondary service connection.

2.  The RO should secure for the record copies of the complete updated (since July 2013) clinical records of any VA treatment the Veteran has received for the disabilities remaining on appeal.

3.  The RO should arrange for verification of any (and all) periods of federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)) during which the Veteran alleges there was an etiological factor (disease, injury, or event) for any of the remaining disabilities for which service connection is sought.  He must assist in this matter by identifying the period of service (and the etiological factor).  The RO should request that the service department verify each such alleged period of federalized service identified.  The periods for which verification of whether the Veteran was in federalized service is sought must include in September 2005 (when he served during Hurricane Katrina). This development should be completed before further development described below is sought.  The RO should then prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (qualifying for VA benefits) status.

4.  The RO should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his bilateral hip and bilateral ankle disabilities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right and left hip disability found.

(b)  What is the likely etiology for each hip disability diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to an injury in service, to include any period of federalized National Guard service?

(c)  Is it at least as likely as not (a 50% or greater probability) that any hip disability diagnosed was caused or aggravated by his service-connected lumbosacral strain?

(d)  If the opinion of the examiner is that a hip disability was not incurred in/caused by service or caused by service-connected lumbosacral strain, but was aggravated by the low back disability, the examiner should specify, to the extent possible, the degree of hip disability that resulted from such aggravation (i.e., identify the baseline level of severity of the hip disability before the aggravation occurred, and the level of severity of the hip disability after aggravation was completed).  

(e)  Please identify (by medical diagnosis) each ankle disability found.

(f)  What is the likely etiology for each ankle disability diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to an injury in service, to include any period of federalized National Guard service? 

(g)  Is it at least as likely as not (a 50% or greater probability) that any ankle disability diagnosed was caused or aggravated by his service-connected lumbosacral strain?

(h)  If the opinion of the examiner is that an ankle disability was not incurred in/caused by service or caused by service-connected lumbosacral strain, but was aggravated by the low back disability, the examiner should specify, to the extent possible, the degree of ankle disability that resulted from such aggravation (i.e., identify the baseline level of severity of the ankle disability before the aggravation occurred, and the level of severity of the ankle disability after aggravation was completed).  

The examiner must explain the rationale for all opinions, with citation to the factual record.

5.  If, and only if, a period of Federalized status National Guard service is verified, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether or not he has a current psychiatric disability (variously diagnosed as bipolar disorder, OCD, and MDD) related to such service.   The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to:

(a) Identify (by medical diagnosis) each psychiatric disability found.

(b)  As to each psychiatric disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's service, specifically a period of federalized National Guard service.  The examiner should specifically comment on notations in the record that relate a variously diagnosed psychiatric disability (to the Veteran's National Guard service (if that is found to be federalized) during Hurricane Katrina.

The examiner must explain the rationale for all opinions, with citation to the factual record.  

6.  If, and only if, a period of Federalized status National Guard service (during which there was an alleged etiological factor for hearing loss or tinnitus) is verified, the RO should arrange for a VA audiological examination (with audiometric studies) to determine the existence and likely etiology of any current bilateral hearing loss and tinnitus.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to:
(a)  If hearing loss disability is shown, what is the likely etiology for such?  Specifically, is it at least as likely as not (a 50% or greater probability) that the hearing loss is related to acoustic trauma during his service, specifically a period(s) of federalized National Guard service?

(b)  What is the likely etiology for the Veteran's reported tinnitus?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to aninjury or  event in service, specifically a period(s) of federalized National Guard service?

The examiner must explain the rationale for all opinions, with citation to supporting factual data.

7.  The RO should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


